 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   DARREN VINCENT FORD,                              Case No. 1:17-cv-00822-DAD-BAM (PC)
12                      Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTION
                                                       FOR RELIEF ACCORDING TO 28 U.S.C.
13          v.                                         § 1915(g) AS MOOT
                                                       (ECF No. 37)
14   KING, et al.,
                                                       ORDER DENYING PLAINTIFF’S SECOND
15                      Defendants.                    MOTION FOR SERVICE
                                                       (ECF No. 38)
16

17          Plaintiff Darren Vincent Ford (“Plaintiff”) is a state prisoner proceeding pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff’s first amended

19   complaint, filed October 26, 2018, has not yet been screened. (ECF No. 34.)

20          Currently before the Court is Plaintiff’s motion seeking “Relief According to 28 U.S.C. §

21   1915(g)” as well as a motion for the Court to direct the United States Marshal to initiate service

22   of his complaint. (ECF Nos. 37, 38.)

23          Plaintiff’s motion for relief pursuant to 28 U.S.C. § 1915(g), which the Court construes as

24   a motion to proceed in forma pauperis in this action, is denied as moot. Plaintiff has already been

25   granted leave to proceed in forma pauperis. (ECF No. 28.)

26          With respect to Plaintiff’s motion for service, the Court notes that Plaintiff filed a similar

27   motion on October 26, 2018, (ECF No. 35), and that motion was denied as premature. The

28   instant motion is denied on the same basis. Future motions for service, filed prior to the
                                                       1
 1   screening of the amended complaint, will be summarily denied.
 2             Plaintiff is reminded that the Court is required to screen complaints brought by prisoners
 3   seeking relief against a governmental entity or officer or employee of a governmental entity. 28
 4   U.S.C. § 1915A(a). The Court will direct service of process only after Plaintiff’s complaint has
 5   been screened and found to state cognizable claims for relief. Once the complaint is screened and
 6   found to have stated a cognizable claim against any defendant, a copy of the complaint will be
 7   sent to Plaintiff with service documents to be completed.
 8             The Court screens complaints in the order in which they are filed and strives to avoid
 9   delays whenever possible. However, there are hundreds of prisoner civil rights cases presently
10   pending before the Court, and delays are inevitable. Plaintiff’s complaint will be screened in due
11   course.
12             Accordingly, IT IS HEREBY ORDERED as follows:
13             1. Plaintiff’s motion for relief according to 28 U.S.C. § 1915(g), (ECF No. 37), is
14                DENIED as moot; and
15             2. Plaintiff’s second motion for service, (ECF No. 38), is DENIED without prejudice, as
16                premature.
17
     IT IS SO ORDERED.
18

19      Dated:       December 7, 2018                           /s/ Barbara   A. McAuliffe              _
                                                            UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28
                                                        2
